830 A.2d 499 (2003)
177 N.J. 506
In the Matter of Samuel A. MALAT, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
September 8, 2003.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *500 03-112, concluding that SAMUEL A. MALAT of HADDON HEIGHTS, who was admitted to the bar of this State in 1989, and who thereafter was suspended from the practice of law by Order of this Court filed March 12, 2003, effective April 7, 2003, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.8(f) (accepting compensation from someone other than a client), RPC 5.4(a) (sharing legal fees with a non-lawyer) and RPC 5.5(b) (assisting another in the unauthorized practice of law), and good cause appearing;
It is ORDERED that SAMUEL A. MALAT is suspended from the practice of law for a period of three months and until the further Order of the Court, retroactive to July 7, 2003; and it is further
ORDERED that SAMUEL A. MALAT be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.